Citation Nr: 1404097	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  09-33 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for headaches.   

2.  Entitlement to service connection for a lumbar spine disability.  

3.  Entitlement to service connection for a left ankle disability.  

4.  Entitlement to service connection for a right foot disability.  

5.  Entitlement to service connection for a left foot disability.   

6.  Entitlement to service connection for tinnitus.   

7.  Entitlement to service connection for bronchitis.   

8.  Entitlement to service connection for a sleep disorder.   

9.  Entitlement to service connection for leg cramps.  

10.  Entitlement to an initial compensable evaluation for post inflammatory hypopigmentation due to tinea versicolor on the chest and back.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served in active duty from March 1973 to February 1976.  He has unverified Reserves service from September 1976 to February 1979.  Service records indicate that the Veteran served on active duty on May 27, 1978.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from decisions dated in November 2008 and November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO in July 2012 and he was afforded a hearing before the RO in February 2011.   

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

The issues of entitlement to service connection for a lumbar spine disability and a disability manifested by leg cramps, and entitlement to a higher initial compensable evaluation for post inflammatory hypopigmentation due to tinea versicolor on the chest and back are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On July 19, 2012 on the record at a hearing before the Board and prior to the promulgation of a decision by the Board, the Veteran indicated that he was withdrawing his appeal as to the claim for entitlement to service connection for headaches.   

2.  The Veteran injured his left ankle in active service in October 1973 and physical examination revealed slight swelling and no abnormalities upon x-ray examination.  

3.  The Veteran did not have chronic or recurrent symptoms of a left ankle disability in active service or continuous or recurrent symptoms in the years after service. 

4.  The Veteran's left ankle disability manifested by mild chronic left ankle strain was first diagnosed many years after active service and is not caused by any in-service event and are not related to active service or reserves service.    

5.  The Veteran injured his left foot and heel in active service in June 1973 and he injured both feet in active service in May 1978 when he jumped off a truck; muscle sprain was diagnosed in June 1978.    

6.  The Veteran did not have chronic or recurrent symptoms of a left or right foot disability in active service or continuous or recurrent symptoms in the years after service. 

7.  The Veteran's left and right foot disabilities manifested by chronic foot strain were first diagnosed many years after active service and are not caused by any in-service event and are not related to active service or reserves service.    

8.  Tinnitus was not first manifested during active service and any current tinnitus is not related to active service. 

9.  The Veteran does not have current bronchitis. 

10.  The Veteran does not have a current sleep disorder. 


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal as to the claim for entitlement to service connection for headaches are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013). 

2.  The criteria for service connection for a left ankle disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

3.  The criteria for service connection for a left and right foot disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

4.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

5.  The criteria for service connection for bronchitis are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

6.  The criteria for service connection for a sleep disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided notice letters to the Veteran in April 2009, prior to the initial adjudication of the claims, and in March 2011.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the April 2009 letter.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.    

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  The Veteran identified private treatment records and records from P.M. Associates, A.E. Healthcare Network, and the Parkstone Medical Group were obtained and associated with the claims file.  The Veteran indicated that he received treatment for his claimed disabilities from Dr. Parks, a private physician, in the 1980's and currently.  See the February 2011 RO hearing transcript.  At the RO hearing, the Veteran indicated that he would obtain the private treatment records and submit the records to the RO.  In March 2011, the RO sent the Veteran a letter and requested that he identify his health care providers and complete the enclosed authorizations so that the RO would be able to obtain the records.  The Veteran did not respond to this letter.  In December 2011, the Veteran informed the RO that he had submitted all medical records and he asked the RO to move forward with his appeal.  The Board finds that the RO made all reasonable efforts to obtain the private records identified by the Veteran.  

The Veteran indicated that he sought treatment for some of the claimed disabilities in the 1980's in the VA healthcare system.  The RO conducted searches of the VA treatment records dated from 1984.  All available VA treatment records were associated with the claims file.  The Veteran was notified of the search results in May 2012.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.

A VA examination of the claimed bronchitis and left ankle, left foot, and right foot disabilities was conducted in 2009 and medical opinions were obtained as to the nature and etiology of the claimed disabilities.  The VA examinations were conducted by VA physicians and were based on review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are accurate and fully descriptive.  The Board finds that the Veteran has been afforded adequate examinations.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

VA did not provide a VA examination for the claimed tinnitus and sleep disorder.  The Board, however, finds that a medical examination is not necessary to decide the merits of the claims and the low threshold under McLendon has not been met.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that such a VA examination and medical opinion are not necessary because, as will be discussed in detail below, the weight of the evidence shows that there is no competent evidence of a current diagnosis or persistent or recurrent symptoms of the claimed disorders or competent evidence of the claimed disorder in active service and there is sufficient competent medical evidence on file for VA to make a decision on the claims. 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issue and (2) suggest the submission of evidence that may have been overlooked.  At the July 2012 hearing, the Veteran was assisted by a representative.  The undersigned VLJ fully explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.

For these reasons, the Board finds that VA's duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duties.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).




Pertinent Law and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d) (2013).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In this case, arthritis, is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection can be granted for a disability that is proximately due to or the result of by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Analysis

Initially, the Board notes that the Veteran has a period of active duty from March 1973 to February 1976 and a period of Reserves service from September 1976 to February 1979.  The service records show that during his Reserves service, the Veteran was serving on active duty on May 27, 1978; on this date, the Veteran sustained injuries when he dismounted from a truck.  The Veteran is arguing that his claimed disabilities arose during periods of active duty.  Thus, the Board will consider service connection based upon active duty service and will not consider or discuss the regulations pertinent to other service such as active duty for training or inactive duty for training.  

Entitlement to service connection for headaches 

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2013).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  

An Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On July 19, 2012, on the record at a hearing before the Board and prior to the promulgation of a decision by the Board, the Veteran indicated that he was withdrawing his appeal as to the claim for entitlement to service connection for headaches.  As the Veteran has withdrawn this appeal, there is no allegation of error of fact or law remaining for appellate consideration at this time.  The appeal is dismissed.  

Entitlement to service connection for left ankle, left foot, and right foot disabilities.   

The Veteran contends that he developed left ankle, left foot and right foot disabilities after injuring his left ankle and feet in service.  He also argues that the left ankle disability affects his equilibrium and caused the foot disabilities.  See the Veteran's testimony at the hearing before the Board in July 2012 and at the hearing before the RO in February 2011.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current left ankle, left foot and right foot disabilities did not manifest in service and are not otherwise related to active service.  

There is competent and credible evidence of current left ankle, left foot, and right foot disabilities.  See the July 2009 VA examination report which shows a diagnosis of bilateral pes planus, moderate chronic left foot strain, status post amputation of all toes on the left foot, and mild chronic left ankle strain.  

The Veteran reported that he injured his left ankle in active service in October 1973.  Service emergency room records dated in October 1973 indicate that the Veteran sought medical treatment after he injured his left ankle.  Physical examination revealed slight swelling.  X-ray examination was negative; there were no fractures.  The February 1976 separation report indicates that the Veteran reported having muscle cramps in his legs since childhood which were related to muscle strain but the Veteran denied having swollen or painful joints; bone, joint or other deformity; lameness; foot trouble; or arthritis, bursitis, or rheumatism.  Examination of the lower extremities and feet was normal.  Service treatment records dated in June 1978 show that the Veteran sought medical treatment after injuring his left ankle and feet when dismounting from a truck on May 27, 1978.  He reported that his feet hurt.  The assessment was muscle strain.  He was placed on light duty for 48 hours. 

The Board finds the weight of the competent and credible evidence shows that the Veteran injured his left ankle and feet in active service and received medical treatment.  The Veteran is competent to report firsthand events such as an injury and to report observable symptoms such as pain.  See Jandreau; supra.  The Board finds that the Veteran's statements regarding the ankle and foot injuries are credible and are supported by evidence of record.  

However, the Board finds that the Veteran's statements that he had chronic or recurrent left ankle and foot symptoms in service after the injuries and after service up until the current time to have limited credibility and, therefore, limited probative value.  The Veteran first made these statements that he had these recurrent symptoms in service and after service over 30 years after service separation and after the claimed injuries occurred.  Further, the statements are not supported by lay and medical evidence of record.    

The service treatment records do not document chronic and recurrent symptoms of left ankle and bilateral foot pain after the in-service injuries.  The Veteran himself denied having swollen or painful joints, foot trouble, or bone or joint deformity in February 1976 upon separation examination.  The service treatment records do not document any left ankle or foot complaints after October 1973 and until the May 1978 injury.  After the 1978 injury, the Veteran was placed on light duty for 48 hours.   

The Board finds that the service treatment records are more probative than the Veteran's lay statements made 30 years after service.  The service treatment records document the Veteran's own report during service and are contemporaneous to the time period of the injuries.  The weight of the competent and credible evidence establishes that the Veteran's ankle and feet were normal upon service separation in February 1976 and he did not report recurrent symptoms of pain.  There is no medical evidence of treatment of a foot disability or complaints until the May 1978 injury.  

The first evidence of medical treatment for the feet as documented in the post-service medical records is 2001 when the Veteran underwent diabetic foot examinations.  See the August 2001 VA treatment record.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In August 2005, the Veteran sought treatment for a post-service thermal injury to the left great toe.  A July 2007 medical record indicates that in April 2007, the Veteran slipped on ice and fractured his right ankle and foot.  A September 2007 VA treatment record notes that the Veteran had an ulcer on the bottom of his right foot.  Private medical records dated in February 2008 and April 2008 indicate that the Veteran underwent an emergency transverse tatarsal amputation of the left foot because of severe diabetic infection.  

The weight of the competent and credible evidence establishes that the Veteran's right and left foot disabilities were first diagnosed many years after active service and are not caused by any in-service event and are not related to active service.  The Veteran was afforded a VA examination in July 2009 and an addendum opinion was obtained in September 2009.  The July 2009 VA examination report indicates that the Veteran reported to the examiner that he injured his left foot in service in 1974 when he fell off a moving truck.  He stated that he was treated with medications and an ace bandage and was placed on light duty and used crutches for the next four weeks.  The Veteran stated that the treatment helped his left foot and he returned to full duty assignment for the rest of his active duty.  The Veteran stated that after service, he continued to have persistent left foot pain.  He reported that he has not sustained an injury to his left foot since his discharge from service.  The diagnosis was moderate chronic left foot strain and status post amputation of all five toes in the left foot.  As noted, the examination report also notes findings of bilateral pes planus.  In the September 2009 VA addendum report, the VA examiner opined that the Veteran's left foot strain and status post amputation of all toes of the left foot were not due to military service.  The examiner noted that he reviewed the claims folder and he cited to the February 1976 separation examination which showed a normal examination of the feet.  

The Board also points out that the private medical records establish that the amputation of the toes of the left foot was due to diabetic infection from the nonservice-connected diabetes mellitus.  See the private medical records dated in February 2008 and April 2008.  There is no competent evidence which relates the diagnoses of pes planus, chronic left foot strain, or status post amputation of all five toes in the left foot to injury or event in active service.  

The first evidence of medical treatment for the left ankle was in October 1984, eight years after service.  An October 1984 VA treatment record indicates that the Veteran had occasional ankle edema with intermittent cramps.  A left ankle disability was not diagnosed.  The record does not show any other continuous treatment for left ankle symptoms or disability.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The weight of the competent and credible evidence establishes that the Veteran's left ankle disability was first diagnosed many years after active service and is not caused by any in-service event and are not related to active service.  The Veteran was afforded a VA examination in July 2009 and an addendum opinion was obtained in September 2009.  The July 2009 VA examination report indicates that the Veteran reported to the examiner that he injured his left ankle in service in 1974 when he fell off a moving truck.  He stated that he was treated with medications and an ace bandage and was placed on light duty and used crutches for the next four weeks.  The Veteran stated that the treatment helped his left ankle and he returned to full duty assignment for the rest of his active duty. The Veteran stated that after service, he continued to have persistent left ankle pain.  He reported that he has not sustained an injury to his left ankle since his discharge from service.  X-ray examination of the left ankle showed diffuse edema and no degenerative joint disease.  The diagnosis was moderate chronic left ankle strain. The examiner noted that the left ankle was clinically stable at the time of examination.  In the September 2009 VA addendum report, the VA examiner opined that the Veteran's left ankle condition was not due to military service.  The examiner noted that he reviewed the claims folder and he cited to the February 1976 separation examination which showed a normal examination of the ankles.  There is no competent evidence which establishes a relationship between the left ankle disability and active service including the injuries in service.  

The Veteran himself has attempted to relate the current left ankle and bilateral foot disabilities to his active service.  Although the Veteran, as a lay person, is competent to describe observable symptoms such as pain and firsthand events and he may be competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, an opinion as to the etiology and onset of a foot or ankle disability falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.  Some medical issues require specialized training for a determination as to diagnosis and causation; therefore such issues are not susceptible of lay opinions on etiology.  An opinion of etiology of the current foot and ankle disabilities would require medical expertise and knowledge of the complexities of the musculoskeletal system and it is not shown that the Veteran has this knowledge or expertise. 

The Board finds that the weight of the competent and credible evidence establishes that the current left ankle, left foot, and right foot disabilities did not manifest in service, the Veteran injured his left ankle and feet in active service but he did not have chronic or recurrent ankle and foot symptoms after the injuries in service or soon after service, the foot and ankle disabilities first manifested many years after service separation, and are not medically related to injury or other incident of active service.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for left ankle, left foot and right foot disabilities and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



Entitlement to service connection for tinnitus 

The Veteran contends that he incurred tinnitus in service after being exposed to weapons fire and helicopter noise.  At the hearing before the RO in February 2011, the Veteran stated that the ringing in the ears began when he was in Fort Meade, he could not hear what people were saying, and if he heard something loud, he would jump.  See the RO hearing transcript, page 13.  At the hearing before the Board in July 2012, the Veteran stated that he had tinnitus since training in service, and he had several ear tests in service.  See the Board hearing transcript, pages 23-24.   

The Board finds that there is competent evidence that establishes that the Veteran currently has tinnitus.  The Veteran is considered competent to report the observable manifestations of his tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (a veteran is competent to testify as to the presence of tinnitus); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Board finds that the threshold element for service connection, a current disability, has been established. 

The Board finds that there is competent evidence of in-service noise exposure due to weapons and helicopter.  The Veteran reports that he was exposed to very loud noise from weapons and helicopters during training.  The Veteran is competent to report such a history of acoustic trauma, which lies within the realm of his experience.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Moreover, the Board considers the Veteran's statements regarding noise exposure to be credible as they are consistent with his service.  

Nonetheless, injury during service does not, by itself, warrant service connection.  Rather, there must be competent evidence that the Veteran has a current disability that was incurred in service.  38 C.F.R. § 3.303.  The Veteran himself has in essence provided a positive nexus opinion with respect to his tinnitus by asserting this disorder had its onset due to in-service acoustic trauma. 

The Board finds that the Veteran's statements regarding tinnitus and its relation to his active duty service in this case lack the credibility necessary to afford it any probative value.  Although the Veteran is competent to report tinnitus symptoms, and hence to identify their onset, his inconsistent statements render his lay testimony not credible.

Service treatment records do not document complaints or treatment of tinnitus.  The service records show that the Veteran denied having tinnitus in December 1973.  Another undated treatment record shows that when the Veteran sought medical treatment for bronchitis, he denied having tinnitus.  Upon separation examination in February 1976, he denied having ear trouble.  Examination of the ears was normal and tinnitus was not noted.  The VA treatment records and private medical records do not show treatment for or diagnosis of tinnitus.  Tinnitus is not listed on the active medical history.  The earliest mention of tinnitus in the Veteran's claims file is his January 2009 claim for compensation benefits for tinnitus.  In connection with this claim, the Veteran stated that he began experiencing ringing in the ears while in service. 

The Board finds that the Veteran is less than credible with regard to his claim of service connection for tinnitus.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements.  Caluza v. Brown, 7 Vet. App. 498 510-11 (1995).  In the present claim, the Veteran has stated that his tinnitus began in service, but he failed to mention it in his separation examination in 1976 and he had specifically denied having tinnitus in December 1973.  The earliest mention of tinnitus by the Veteran was in 2009, approximately 30 years post-service.  

The Board finds that the Veteran's lay assertions alone are not sufficient to establish tinnitus in service and since service.  The Board finds that the medical evidence generated at the time of the Veteran's period of service, including the Veteran's statements and responses on medical questionnaires, to be highly probative.  These records are contemporaneous with the Veteran's period of service and contain information that is inherently more reliable than that recorded at a later time.  The service treatment records indicate that the Veteran specifically denied having tinnitus.  The February 1976 service separation examination report shows that the Veteran had a normal ear examination upon separation from service and no complaints of ear trouble.  The Board finds that the service medical evidence and the Veteran's own statements generated at the time of service and the lack of complaints, treatment, or diagnosis of tinnitus in the medical evidence of record for 30 years after service outweigh the Veteran's own lay statements that he made in connection with his claim for service connection for tinnitus.  In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for tinnitus.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for tinnitus is denied.  

Entitlement to service connection for a sleep disorder

The Veteran contends that he has a sleep disorder that was incurred in active service.  The Board finds that the weight of the competent and credible evidence shows that the Veteran did not have a sleep disorder in service and does not have a current diagnosis of a sleep disorder.  A service treatment record dated in June 1973 indicates that the Veteran could not sleep because of a cold.  Upon separation examination in February 1976, he denied having trouble sleeping.  Psychiatric and neurological examinations were normal.  The service treatment records do not show a diagnosis of a sleep disorder.  The VA treatment records and private medical records do not show treatment for or diagnosis of a sleep disorder.  A sleep disorder is not listed on the active medical history.  

At the hearing before the Board in July 2012, the Veteran stated that he did not get a lot of sleep in service and now, he had difficulty sleeping.  He asserted that he was on medications to sleep.  See the Board hearing transcript, pages 29 to 31.  

The weight of the medical evidence is against the Veteran's lay assertions that he has a sleep disorder that was incurred in service.  While the Veteran, as a lay person, is competent to state that he has observable symptoms, he is not competent to render a medical diagnosis.  See Jandreau, supra. Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, an opinion as to the etiology and onset of a sleep disorder or other psychiatric, pulmonary, or neurological disorder falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  There is no evidence showing that the Veteran has medical expertise and he is not competent to provide a medical diagnosis of a sleep disorder.  

The Veteran has not submitted any medical evidence showing a diagnosis of a sleep disorder.  Further, the Veteran has not presented sufficient lay evidence of the persistent and recurrent symptoms of the claimed sleep disorder to warrant an examination.  The Veteran has only made general assertions that he has difficulty sleeping.   The Board finds that the weight of the competent and credible evidence shows that the Veteran did not have a diagnosis of a sleep disorder in service and does not currently have a sleep disorder related to service.  

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability. "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past). 

Accordingly, on this record, the evidence is found to preponderate against the claim that the Veteran has a current diagnosis of a sleep disorder that was incurred in service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, the claim of service connection for a sleep disorder is denied.

Entitlement to service connection for bronchitis

The Veteran contends that he has bronchitis that was incurred in active service.  Service treatment records show that the Veteran was treated for bronchitis in service; the service treatment record documenting bronchitis is undated.  The February 1976 separation examination report shows that examination of the lungs was normal; the Veteran denied having shortness of breath, chronic cough, or pain or pressure in the chest.    

The Board finds that the weight of the competent and credible evidence establishes that the Veteran does not have a current diagnosis of bronchitis.  The Veteran was afforded a VA pulmonary examination in July 2009.  The Veteran reported having fever and night sweats for years.  He also reported having shortness of breath with exertion in the military and ever since.  The diagnosis was "in spite of subjective complaints, there was no evidence of pulmonary disease or diagnosis."  The examiner noted that the pulmonary function tests were inconclusive.  The VA treatment records and private medical records do not show treatment for or diagnosis of bronchitis.  VA treatment records dated in 1984 show that the Veteran sought medical treatment for left pleuritic chest pain.  The assessment was pleuritic chest pain rule out rib fracture.  X-ray examination of the chest revealed no evidence of pulmonary disease or abnormalities.  The Veteran again sought treatment for chest pain in 2005.  A diagnosis was not made.  

The weight of the medical evidence is against the Veteran's lay assertions that he has bronchitis.  While the Veteran is competent to state that he has observable symptoms, he is not competent to render a medical diagnosis.  See Jandreau, supra.  There is no evidence showing that the Veteran has medical expertise and he is not competent to provide any medical diagnoses or medical opinions.  The Board finds that the weight of the competent and credible evidence shows that the Veteran does not currently have bronchitis.  


The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability. "In the absence of proof of a present disability, there can be no valid claim."  Brammer, 3 Vet. App. at 225.  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d at 1167.  

Accordingly, on this record, the evidence is found to preponderate against the claim that the Veteran has a current diagnosis of bronchitis that was incurred in service. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, the claim of service connection for bronchitis is denied.


ORDER

The appeal of service connection for headaches is dismissed. 

Service connection for a left ankle disability is denied.  

Service connection for right foot and left foot disabilities is denied.  

Service connection for tinnitus is denied.  

Service connection for bronchitis is denied.  

Service connection for a sleep disorder is denied.  



REMAND

Regarding the claim for service connection for a lumbar disability, the Veteran has asserted that he was unable to work since a post-service back injury and he had been receiving medical disability benefits since 2001.  See the July 2009 VA examination report.  In a financial status report dated in October 2007, the Veteran reported that he received Social Security benefits.  A September 2003 VA treatment record indicates that the Veteran reported that he received Social Security disability benefits.  In his August 2001 claim for VA pension benefits, the Veteran stated that he stopped working in July 2001 because of his back disability.  The Board finds that a remand is necessary to obtain any outstanding Social Security Administration (SSA) disability records.  When, as here, VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2013); see also Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).  But see, Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (clarifying that VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those relating to the injury for which the appellant is seeking benefits and have a reasonable possibility of helping to substantiate the claim). 

At the hearing before the RO in February 2011, the Veteran asserted that he had leg cramps due to the low back disability.  The Veteran has raised the issue of entitlement to service connection for a disability manifested by leg cramps as secondary to the lumbar spine disability.  Accordingly, appellate review of the Veteran's claim of entitlement to service connection for a disability manifested by leg cramps must be deferred because this issue is inextricably intertwined with the issue of service connection for a lumbar spine disability.  Hoyer v. Derwinski, 1 Vet. App. 208 (1991); Harris v. Derwinski, 1 Vet. App. 180 (1991).

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

The Board finds that another VA examination is required to obtain evidence as to the severity of the service-connected post inflammatory hypopigmentation due to tinea versicolor on the chest and back.  The Veteran was afforded a VA examination in April 2011.  The examiner indicated that at the time of the examination, there was no evidence of the tinea versicolor.  At the hearing before the Board in July 2012, the Veteran stated that the skin disorder flared-up in the summer and it was unbearable.  Hearing Transcript, page 6.  He reported that he used a topical ointment, desoximetasome.  Hearing Transcript, page 5.  At the hearing before the RO in February 2011, the Veteran stated that the topical medication he used was a corticosteroid.  He stated that in the summer, the skin disorder spread to his neck, face, and groin.  Hearing Transcript, page 3.   

The Board finds that additional examination is necessary to obtain medical evidence as to the nature and severity of the service-connected skin disorder.  The Board notes that there are some disorders of the skin that have active and inactive stages or are subject to remission and recurrence.  Where the evaluation of such a disability that fluctuates in degree of disability is at issue, an examination of the disability during an active stage or during an outbreak is required.  Ardison v. Brown, 6 Vet. App. 405 (1994).  A medical examination is adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 102, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Thus, the frequency, duration, and outbreaks of skin disease exacerbations must be addressed and the skin disorder should be considered, whenever possible, at a time when it is most disabling.  The Board finds that if possible, the RO should make an attempt to schedule the Veteran for a VA skin examination when the Veteran's skin disorder is active such as in the summer months.     

The RO should contact the Veteran by letter and request that he identify treatment for the service-connected skin disorder and the claimed back and leg disabilities.  At the February 2011 RO hearing, the Veteran reported that he was treated for the skin disorder by a private doctor.  Hearing Transcript, pages 3-4.  The Veteran should be asked to provide sufficient information, and if necessary authorization, to enable the RO to obtain the pertinent VA and non-VA treatment records identified by the Veteran.  The RO should make an attempt to obtain any treatment records identified by the Veteran. VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration all records pertinent to the Veteran's award of Social Security disability benefits as well as the medical records relied upon concerning that claim.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder. 

2.  Contact the Veteran and ask him to identify all VA and non-VA sources of medical treatment for the service-connected skin disorder and the claimed back and leg disabilities, as well as sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.  If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  

3.  Schedule the Veteran for a VA examination in order to determine the severity of the service-connected post inflammatory hypopigmentation due to tinea versicolor on the chest and back.  If such examination cannot be conducted during a period of flare-up of the skin disorder, the examiner should record a detailed clinical history referable to the manifestations.

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  Any indicated testing should be performed. 

The examiner should report the measurement of the percentage of the entire body and the exposed areas affected by the service-connected skin disorder to specifically include an opinion as to whether the percentage is 20 percent to 40 percent of the entire body or of the exposed areas. 

The examiner should report whether systemic therapy such as corticosteroids or other immunosuppressive drugs is required; and if so, the total duration required over the past 12 months.  The examiner should indicate whether desoximatason is a corticosteroid or other immunosuppressive drug, and if so, the duration and frequency this drug is used in a 12 month period.   

A rationale must be provided for all findings and conclusions reached. The examiner should identify and explain the medical basis for the opinion, identify the pertinent evidence of record, and identify any applicable medical treatises referenced. 

4.  Readjudicate the issues remaining on appeal. If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time for response. 

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


